Ryland, Judge,
delivered the opinion of the court.
This was a suit upon a promissory note, executed by defendants, payable to the plaintiffs, Thomas W. Anderson and Joseph Carthol, a firm by the name and- style of B. W. Canefox & Co., or order, fifteen days after date, for four thousand seven *348hundred and seventy dollars and fifty-seven cents, dated October 14, 1853.
In his petition, plaintiff avers that Thomas W. Anderson and Joseph Carthol sold their interests, respectively, in the said note to the plaintiff for a valuable consideration, by which the said note became the property of the plaintiff; that Thomas W. Anderson, on the 29th of October, 1853, paid on said note the sum of six hundred dollars ; that the remainder of said note and interest are yet due to plaintiff, for which he asks judgment.
The defendants answered, stating that, as to the said supposed purchase of said note by plaintiff for a valuable consideration, whereby he became the owner thereof, they have not knowledge thereof sufficient to form a belief. The cause was submitted to the court for trial, without a jury, and the court found the facts to be, that the defendants, by their promissory note, dated October 14, 1853, promised, for value received, to pay plaintiff and Thomas W. Anderson and Joseph Carthol, (which was a firm trading and doing business by the name and style of B. W. Canefox & Co.,) or order, fifteen days after date, the sum of four thousand seven hundred and seventy dollars and fifty-seven cents, which note was executed in consideration of goods purchased of said firm; and afterwards, on the 28th day of October, 1853, and before said note became due, the said partners of said firm had a settlement of their affairs, and the said Thomas W. Anderson and Joseph Carthol, for a valuable consideration, and in consideration of indebtedness of said firm to plaintiff, sold and transferred all their interest in said note to plaintiff, by delivery; and said firm delivered said note to plaintiff, whereby the said plaintiff became the sole owner of said promissory note, having accepted the same upon said settlement with his said partners, in lieu of so much money ; the court doth further find that the said defendant, Thomas W. Anderson, on the 29th of October, 1853, paid on said note the sum of six hundred dollars. The court find that said Thomas W. Anderson and L. A. D. Crenshaw justly owe and are in*349debted to said Benjamin W. Canefox, in the sum of four thousand five hundred and eighteen dollars and seventy-three cents, and judgment was accordingly rendered for plaintiff for that sum, with costs, &c. The defendant moved for a review, because the finding was insufficient. This motion was overruled, and he excepted, and brings the case here by appeal. In looking over the record, we find no error, and indeed the appellants have not assigned any errors in this court.
The finding of the court sufficiently states the facts, and the facts found support the judgment rendered by the Circuit Court. The judgment below will therefore be affirmed, with five per cent, damages.
Judge Leonard concurring.